 

 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 1 of 13 PagelD #: 197

 

 

PULLS LO)
NAR 02 2021

US DISTRICT COURT
DISTRICT OF DELAWARE

 

 

 

 

 

EXHIBIT A

 

 
 

(Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 2 of 13 PagelD #: 198

Case-2:4.4-cv-00525-AWA-DEM—Document34—Filed 441345 —Rage-+t of 42 Pagelb#1636 A

  
 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division

BARBARA M. AGNEW and
MICHAEL R. AGNEW,
Plaintills,
Vv, Civil Action No. 2:14ev525
UNITED LEASING CORPORATION,

Defendant.

ORDER
This matter is before the Court on a Motion for Reconsideration and Clarification of Prior

tty

Order (ECF No. 17) filed by United Leasing Corporation (ULC™ or “Defendant’), and cross
Motions for Summary Judgment filed by Plaintiffs Barbara M. Agnew and Michael R. Agnew
(the Agnews” or “Plaintifts") (ECF No. 13) and ULC (ECF No, 19). Defendant also filed a
Request for Hearing on the aforementioned motions (ECF No, 28). The Court dispenses with
oral argument because the facts and legal contentions are adequately presented in the materials
before the Court, and argument would not aid the decision-making process.

For the reasons that follow, Plaintiffs’ Motion for Summary Judgment is DENIED,

“Defendant’s Motion for Summary Judgment is GRANTED, Defendant's Motion for
Reconsideration is DENIED as moot, and Defendant’s Request for Hearing is DENTED as
moot

I. PROCEDURAL HISTORY
On October 3, 2014, the Agnews brought this suit against ULC in the United States

Bankruptey Court for the Eastern District of Virginia, The parties entered into a Forbearance
 

(Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 3 of 13 PagelD #: 199

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 2 of 12 PagelD# 1637

Agreement, and confessed judgment in favor of ULC for an amount due under a promissory
“note and lease. Upon entry of the prior Confessed Judgment into record, ULC obtained a
judgment lien against the Agnews’ personal residence located at 1309 Taylors Point Road,
Virginia Beach, Virginia 23454 (hereinafter, “the Property”). Plaintiffs made the following
| allegations in their Complaint: (1) that the prior Confessed Judgment is void due to improper
service, rendering ULC’s judgment lien invalid; (2) that Plaintiffs have no personal liability
under the Forbearance Agreement, and (3) multiple breach of contract claims.

Plaintiffs requested a trial by jury. Pursuant to 28 U.S.C. § 157, the Bankruptcy Court is
unable to conduct a trial by jury. Accordingly, the case was transferred to this Court.

Defendant filed a Motion to Dismiss, Thereafter, Defendant filed a Motion to Decide
Motion to Dismiss Without a Hearing. On May 20, 2015, this Court granted Defendant's Motion
to Decide Motion to Dismiss Without a Hearing, and granted in part, and denied in part,
Defendant's Motion to Dismiss. ECF No. 12. The issues that survived the Motion to Dismiss
are: (1) whether the Confessed Judgment is void for lack of service; and (2) whether Plaintiffs
remain personally liable under the Forbearance Agreement.

After this Court issued its May 20, 2015 Order, Plaintiffs filed their Motion for Summary
Judgment (ECF No. 13) asserting that ULC's Confessed Judgment is void for failure of service.
Defendant responded in opposition.

Thereafler, Defendant simultaneously filed its Motion to Reconsider and Clarify Prior

Order (ECF No. 17), and Motion for Summary Judgment (ECF No, 20). Defendant’s pleadings

 

' The primary purpose of the Forbearance Agreement was to resolve the dispute regarding
defaulted leases between AGM Development Corporation (“AGM”) and the Agnews, and ULC. In the
Forbearance Agreement, AGM and the Agnews confessed judgment in favor of ULC in the principal
amount of $884,705.00, plus stipulated legal fees and costs of $50,000 and a workout fee not to exceed
$250,000, with simple interest on the principal amount at the rate of prime plus one percent from July |,
1999 (“Confessed Judgment”). ECF No, 20, at 244.

2
 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 4 of 13 PagelD #: 200

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 3 of 12 PagelD# 1638

assert that the Confessed Judgment is valid; that the outcome of the Resource Litigation? did not
release Plaintiffs from liability, and that the Confessed Judgment does not fail for lack of service.

Plaintiffs filed their Opposition briefs twelve days late, along with a Motion for Leave to
File Late, Defendant opposed Plaintiffs’ Motion for Leave and filed a Motion to Strike,
Plaintiffs filed an Opposition to Defendant's Motion to Strike, but did not file a Reply regarding
their Motion for Leave. The matter was referred to Magistrate Judge Douglas E. Miller.
Magistrate Judge Miller denied Plaintiffs’ Motion for Leave and granted Defendant’s Motion to
Strike Plaintiffs’ Opposition briefs. Plaintiffs’ Opposition bricfs were stricken from the record,

Il. FACTUAL BACKGROUND

A. PRIOR STATE PROCEEDINGS

On June 2, 2000, the Agnews and AGM Development Corporation—a company
controlled by the Agnews—entered into a Forbearance Agreement Regarding a Confession of
Judgment with ULC. ECF No. 1-1] § 8 On June 8, 2000, ULC delivered the Confessed
Judgment to the Clerk of the Circuit Court for the City of Richmond. ECF No, I-I at (10. Ina
cover letter to the Clerk, counsel for ULC requested the Clerk to “please have the Sheriff of the
City of Virginia Beach serve copies of the Confession of Judgment on .. . Michael Agnew and
Barbara Agnew pursuant to § 8.01-438 of the Code of Virginia.” /d. (internal quotation marks
omitted), Counsel supplied addresses for service. /d.

1. THE VIRGINIA BEACH ACTION

In 2007, the Agnews filed an action against ULC in the Circuit Court for the City of

 

? The Resource Litigation was an action brought by the Agnews against Resource Bank for
damages allegedly incurred that caused the Agnews to default on certain obligations to ULC. ECF No. I-
J,atq17.
 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 5 of 13 PagelD #: 201

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 4 of 12 Pagelb# 1639

Virginia Beach (“the Virginia Beach Action”),? seeking an injunction against the foreclosure of
the Property and an accounting by ULC as to the true balance due under its lease secured by a
deed of trust. ECF No. 7 at 2. The deed of trust secured a certain equipment lease, and was
executed in the amount of $313,858.00. ECF No. 18-1 17.

Judge A. Bonwill Shockley issued an Amended Final Order finding that all monies
demanded by ULC under the deed of trust had been paid to the substitute trustee, and the lien of
the underlying deed of trust had been, or was required to be, released, /¢/, at 10, The deed of
trust securing the equipment lease was, therefore, released. Id"

2. THE RICHMOND ACTION

 

On or about April 14, 2008, ULC filed a complaint in the Circuit Court for the City of
Virginia Beach against the Agnews to enforce its judgment lien through the sale of the Property.
ECF No. 5 at 2. The Agnews objected to venue in this case, and the case was transferred to the
Circuit Court for the City of Richmond, United Leasing Corporation v, Agnew, et al., Case No.
CL08-3264 (“The Richmond Action”).

On May 8, 2008, the Agnews filed a Plea in Bar asserting that they had been released

from their obligations under the Forbearance Agreement, /d/, at 3. After a hearing on the Plea in

 

* Despite extensive allegations regarding the Virginia Beach Action presented to the Court in this
matter, the Virginia Beach Action is, in large part, irrelevant 10 the instant proceeding, Its history is
recounted herein solely to distinguish between it and the Richmond Action, and to highlight Plaintiffs’
prior inconsistent position concerning the validity of the Confessed Judgment. The Virginia Beach
litigation involved a deed of trust for an equipment lease that was secured by the Property.

"Tt is noted that the redacted excerpts of the transcript from the August 23, 2007 hearing before
Judge Shockley—those that the Agnews raised in opposition to ULC’s Motion to Dismiss—inadequately
presented the posture of the 2007 Virginia Beach Action. Moreover, the submissions made by Plaintiffs
appear to constitute intentional misrepresentation or attempted deception. The Agnews’ representations
in opposition to ULC’s Motion to Dismiss have prolonged this litigation. The Court is dismayed that
Plaintiffs’ representations appear intentionally misleading, and may have been designed to cause
unnecessary delay. Accordingly, Defendant is directed to prepare a Judgment regarding this case. The
Judgment shall include a proposed award of sanctions payable by plaintiffs’ Counsel to defense Counsel.
This award shall reflect defense Counsel's estimate of their costs incurred in preparing their Summary
Judgment briefing. The draft Judgment shall be filed within thirty days of this Order. Plaintiffs’ Counsel
shall file its response within fourteen days after the draft Judgment is filed.

4
 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 6 of 13 PagelD #: 202

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 5 of 12 PagelD# 1640

Bar, Judge Margaret P. Spencer of the Circuit Court for the City of Richmond entered an Order
on February 5, 2009, overruling the Agnews’ Plea in Bar and holding that they had not been
released from their obligations under the Forbearance Agreement. ECF No. 5-5. On June 5,
2009, Judge Spencer entered a Decree of Reference appointing William K. Grogan as
Commissioner in Chancery (the “Commissioner”) to gather evidence in this case. ECF No. 5-6,

On October 30, 2009, the Agnews filed a Motion to Set Aside the Forbearance
Agreement, seeking to dismiss the case on the grounds that the Conlessed Judgment was
_improperly served, ECF No. 9. On October 21, 2010, Judge Spencer entered an Order ruling
that: (1) the Agnews waived their right to challenge the validity of the Confessed Judgment
based on lack of service; (2) the Agnews failed to overcome the rebuttable presumption that
service of the Confessed Judgment was effected by the Clerk of the Court; and (3) the Doctrine
of Laches barred the Agnews’ challenge to the Forbearance Agreement. /¢.

A trial was conducted before the Commissioner. On September 3, 2013 the
Commissioner issued a report to the Richmond Circuit Court finding that ULC had a valid
judgment lien against the Property, all necessary parties were before the Court, ULC accounted
for all credits to the Agnews, and that ULC properly mitigated its damages. ECF No. 5-10.
Judge Spencer, noting that the Agnews failed to timely file objections, approved the
“Commissioner's report on December 12, 2013, ECF No. 5-12.

On April 25, 2014, Judge Spencer granted the public sale of the Property and appointed a
Special Commissioner to make the sale. ECF No. 5-13. The Special Commissioner noticed the
sale for September 22, 2014. ECF No. 5-14. The sale was stayed pursuant to 11 U.S.C. § 362
by virtue of the Agnews* Chapter 11 bankruptcy petition filed on September 19, 2014. ECF No,

7 a3, On June 18, 2015, Defendant filed its Motion for Summary Judgment.
 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 7 of 13 PagelD #: 203

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 6 of 12 PagelD# 1641 -

IH. STANDARD OF LAW

A. SUMMARY JUDGMENT

 

Summary judgment “should be rendered if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine issue as to any material fact
and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). The mere
existence of some alleged factual dispute between the parties “will not defeat an otherwise
properly supported motion for summary judgment; the requirement is that there be no genuine
issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S, 247, 248 (1986). Only
disputes over facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment. Factual disputes that are irrelevant or
unnecessary will not be considered by a court in its determination. /d. at 248.

After a motion for summary judgment is advanced and supported, the opposing party has
the burden of showing that a genuine dispute of fact exists. Matsushita Elec. Indus, Co. v. Zenith
Radio Corp., 475 U.S. 574, 586-87 (1986). At that point, the Court's function is not to “weigh
the evidence and determine the truth of the matter but to determine whether there is a genuine
issue for trial.” Anderson, 477 U.S. at 249, In so doing, the Court must construe the facts in the
light most favorable to the non-moving party, and may not make credibility determinations or
weigh the evidence, /d. at 255; Holland v, Washington Homes, Inc., 487 F.3d 208, 213 (4th Cir.
2007). However, a court need not adopt a version of events that is “blatantly contradicted by the
record, so that no reasonable jury could believe it.” Scort v. Harris, 550 U.S. 372. 380 (2007). If
there is “sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party,” the motion for summary judgment should be denied, Anderson, 477 U.S. at 249.
 

_Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 8 of 13 PagelD #: 204

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 7 of 12 PagelD# 1642

Because Plaintiffs’ Opposition to Defendant's Motion for Reconsideration and Motion
for Summary Judgment was stricken from the record by Magistrate Judge Miller, the Agnews
have presented no evidence in opposition to ULC’s Motion for Summary Judgment. Therefore,
the motion should be granted if the evidence presented supports ULC’s claims. See Robinson vy.
Wix Filtration Corp., 599 F.3d 403, 409 n.8 (4th Cir. 2010) (noting that even if a motion for
summary judgment is unopposed, “the district court must still proceed with the facts it has before
it and determine whether the moving party is entitled to judgment as a matter of law based on
those uncontroverted facts.”).
IV. ANALYSIS
Following this Court's Order granting in part and denying in part Defendant's Motion to
Dismiss, the issues before the Court are: (1) whether the Confessed Judgment is void for lack of
service: and (2) whether the Agnews remain liable under the Forbearance Agreement because the
Resource Litigation was dismissed for want of prosecution, ECF No. 17 at 2.

A. IMPROPER SERVICE CLAIM

 

The Agnews claim that ULC failed to serve them with a certified copy of the Confessed
Judgment within sixty days, pursuant to Virginia Code § 8.01-438, ECF No. 1-1, 4 13. The
Agnews contend that as a result of Defendant's failure to properly serve the Confessed
Judgment, the Forbearance Agreement is void. /d Due to this alleged lack of service, the
Agnews contend that ULC’s judgment lien is invalid and should be stripped from the Property
title. Jd,

In response to this claim, ULC argues that: (1) the Agnews contractually waived their
right to service of the Judgment: (2) the Agnews’ actions subsequent to the entry of the Judgment

constituted a waiver of their right to challenge the validity of the Judgment, (3) the Agnews are
 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 9 of 13 PagelD #: 205

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 8 of 12 PagelD# 1643

judicially estopped from asserting that the Confessed Judgment is void due to their factual
assertions concerning the Confessed Judgment in the Virginia Beach Action: (4) the Agnews’
challenge to the Judgment is barred by the Doctrine of Laches; and (5) court records create a
presumption that service was effected as requested by the Clerk.

These arguments suggest that the Agnews’ improper service claim is invalid, However,
the Court need not entertain each of ULC’s arguments, because the Agnews have failed to rebut
the presumption that service was effected as requested by the Clerk of the Richmond City Circuit
Court. Public officers are presumed to have faithfully performed those duties with which they
are charged. See United States v. Ross, 92 U.S. 281, 284-85 (1875) (holding that “(t}he
presumption that public officers have done their duty, like the presumption of innocence, is
undoubtedly a legal presumption”); see also Brush v. Commonwealth, 205 Va. 312, 316 (1964),
see generally R.E. Co. v. Fleishman, Morris & Co., 149 Va, 200 (1928) (stating that a public
official is presumed to have performed his duty unless it is shown to the contrary); Roe vy. M& R
Pipeliners, 157 W. Va. 611, 615 (1973) (“the presumption that public officers discharge their
duties in a regular and proper manner is a strong presumption compelled first by experience and
second by society’s interest in avoiding frivolous litigation over technicalitics.”), By presenting
no evidence that the Judgment was served (nine years after the fact), the Agnews have failed to
rebut the presumption that the Judgment was served by the Sheriff for the City of Virginia
Beach,

The record reflects that on June 8, 2000, Kevin A. Altman ("Mr. Altman”), attorney-in-
fact for AGM and the Agnews, appeared in the Circuit Court for the City of Richmond and
confessed judgment against AGM Development Corporation. Michael Agnew and Barbara

Agnew. ECF No. 20, Ex. F. The record also reflects that on June 8, 2000, R. Gaines Tavenner,
 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 10 of 13 PagelD #: 206

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 9 of 12 Pagelb# 1644

an attorney from Christian & Barton, L.L.P. and counsel for ULC, hand-delivered a letter to the
Clerk of the Circuit Court for the City of Richmond filing the Confessed Judgment, and
requesting that the Sheriff of the City of Virginia Beach serve copies of the same on AGM and
the Agnews. The filing included a payment for the filing and service fees. ECF No, 20 Ex. E.
The Clerk of the Richmond City Circuit Court directed that the Confessed Judgment be served,
and payment was made by Mr. Altman to the Sheriff of the City of Virginia Beach in the amount
of $36.00 for service. ECF 20, Ex. G.

In a declaration dated October 21, 2014 (ECF No. 13, Ex. A), Barabara Agnew asserted
that “[t]here is no return of service of ULC's confessed Judgment by any sheriff. officer or
private process server in any Richmond Circuit Court file. There is no record in the files of the
Clerk of the Circuit Court for the City of Richmond, Virginia, that the confessed Judgment was
ever served upon Michael Agnew and/or (her].” ECF No. 7-3. The Agnews also filed a June 19,
2009 affidavit (ECF No. 13, Ex. B) executed by Rebecca Columbia, Clerk II for the Sheriff's
Department for the City of Virginia Beach, Virginia. ECF No. 7-4. The affidavit stated that Ms.
Columbia searched the records of the Sheriffs Department, and “did not find a Confession of
Judgment entry for the case of United Leasing Corporation vs. Michael Agnew, Barbara Agnew
and AGM Development Corporation, Case No. CLOOLO1155-00, Circuit Court, City of
Richmond, nor for any other Confession of Judgment by United Leasing against any of the
defendants in this case.” ECF No. 7-4

The Court agrees with ULC that the “fact that the Virginia Beach Sheriffs department
cannot now locate evidence of such service over nine (9) years later is not sufficient to rebut the
presumption that service was made as requested by the Clerk.” ECF No. 20 at 26. ULC has

demonstrated that it engaged in steps to properly serve the Judgment, thereby creating the
 

Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 11 of 13 PagelD #: 207

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 10 of 12 Pagelb# 1645

presumption that the Judgment was served on the Agnews. In response, the Agnews have failed
to present any evidence that the confessed judgment was no/ served. The Agnews have
presented only a lack of evidence that the judgement was served, But absence of evidence is not
evidence of absence. The Agnews fail to rebut the presumption that service was effected as
requested.
B. THE AGNEWS’ PERSONAL LIABILITY CLAIM

The second claim that survived this Court’s Order regarding ULC’s Motion to Dismiss is
the Agnews’ personal liability claim. The Agnews allege that Paragraph 6 of the Forbearance
Agreement expressly obligated ULC to release the Agnews from personal liability on the
Forbearance Agreement “{u]pon conclusion of the Resource Litigation .. . regardless of the
outcome.” ECF No. 1-1, 16 (internal quotation marks omitted). The Resource Litigation
concluded and was dismissed on March 7, 2005 by a final order entered by the Virginia Beach
Circuit Court, pursuant to § 8.01-335(B) of the Virginia Code. ECF No. 1-1, 417. The Agnews:
did not file a motion to reinstate the Resource Litigation pursuant to § 8.01-335(B), ECF No. I-
1,418. Instead, on September 5, 2005, the Agnews re-filed the action against Resource Bank
“word for word, claim for claim.” ECF No. 1-1,9 19. This litigation against Resource Bank
was dismissed in November 2007 pursuant to the terms of a full Settlement Agreement and
Mutual Release between the Agnews and Resource Bank. ECF No. I-1, § 20.

ULC argues that because the Agnews failed to prosecute the Resource Litigation that was
pending at the time the Forbearance Agreement was executed,” the Agnews have not satisfied the
condition set forth in Paragraph 6 of the agreement. ULC further asserts that the Agnews are

liable because the phrase “and regardless of outcome” modifies the phrase “whether by final

 

* The Resource Litigation was dismissed for inactivity on March 7, 2005, by final order entered
by the Virginia Beach Circuit Court. The Agnews did not file a motion to reinstate the Resource
Litigation, ECF I-1, 4 19-20.

10
 

| \ Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 12 of 13 PagelD #: 208

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 11 of 12 PagelD# 1646

unappealable verdict or full settlement,” not the phrase “upon conclusion of the Resource
Litigation.” ECF No. 20 at 9, /d. This Court agrees.

The phrase at issue in Paragraph 6 of the Forbearance Agreement states “[u]pon the
conclusion of the Resource Litigation, whether by final unappealable verdict or full settlement.”
Accurately interpreted, the modifier “regardless of outcome” applies to the outcome of the final
unappealable verdict (whether it be in favor of the Agnews or Resource Bank); and the amount
of the “full settlement” refers to any full settlement (whether it be for much less than anticipated
or much more).

Where there is a chance of ambiguity, a modifier should be used. The modifying phrase,
in turn, modifies everything preceding it. Wells v, Travelers Ins, Co., 26 Va, Cir. 296, 303 (Va.
Cir, 1992), overruled on other grounds by Evans y. State Farm Mut. Ins, Co., 33 Va. Cir. 411
(Va. Cir. 1994); see also State Farm Mut. Auto Ins, Co. v, Seay, 236 Va. 275, 280 (1988)
(holding that the qualifying term “while in or upon a motor vehicle” at the end of a motor vehicle
and aircraft insurance policy applies to the entire policy). If this Court were to accept Plaintiffs’
argument that the phrase “regardless of outcome” should apply to the means by which the
Resource Litigation was concluded, the sentence would have to read: “[u]pon the conclusion of
the Resource Litigation, and regardless of outcome, (omission of ‘whether by final unappealable
verdict or full settlement’], United Leasing shall release the Agnews from personal liability on
the Judgment without affecting United Leasing’s rights against AGM under the Judgment.” ECF
No. 20, at 10, Because the sentence was not constructed in this manner, the Court finds that the
phrase “and regardless of outcome” applies only to the phrase “whether by final unappealable

verdict or full settlement.” Under this proper interpretation, the Agnews were required to fully
 

_ Case 1:20-cv-01408-RGA Document 24-1 Filed 03/02/21 Page 13 of 13 PagelD #: 209

Case 2:14-cv-00525-AWA-DEM Document 31 Filed 11/13/15 Page 12 of 12 PagelD# 1647

prosecute the Resource Litigation to full settlement or linal unappealable verdict before being
released from personal lability under the Forbearance Agreement,

As the Resource Litigation was dismissed lor want of prosecution, and not for a final
unappealable verdict or full settlement, the Agnews are not released from personal liability under
the Forbearance Agreement.

VV, CONCLUSION

Plaintiffs’ Motion for Summary Judgment (ECF No, 13) is DENIED, Defendant's
Motion for Summary Judgment is (ECF No. 19) is GRANTED. Defendant's Motion for
Reconsideration (ECF No, 17) is DENIED as moot. Detendant’s Motion for Request for
Hearing is DENIED as moot,

Defendant is hereby ORDERED to prepare a Judgment regarding this case. The
Judgment shall include a proposed award of sanctions payable by plaintiffs’ Counsel to defense
Counsel. This award shall reflect defense Counsel’s estimate of their costs incurred in preparing
their Summary Judgment briefing. The draft Judgment shall be filed within thirly days of this
Order. Plaintiffs’ Counsel shall file its response within fourteen days after the draft Judgment is
filed.

The Clerk is REQUESTED to forward a copy of this Order to all parties,

ITIS SO ORDERED,

 

Arent. Wei Allen

United States District Judge

Ane 13, 2015

Norfolk, Virginia
